Title: Abigail Adams to William Cranch, 15 November 1797
From: Adams, Abigail
To: Cranch, William


        
          my Dear sir
          November 15th 1797 Philadelphia
        
        After an absence of near four Months I returned, to this City the last week. I am disposed to renew my correspondence with you, if you can find leisure to attend it.
        The fraternal regard and affection which for many years subsisted between you and my sons is not lessned by time, or diminished by absence, but I trust has grown ripened, and matured by age, and like the Affection of your parents for each other, will burn with undiminished brightness untill the Lamp of Life is extinguishd; for never were sisters more tenderly united or more strongly attached to each other than your Dear Mother, and your affectionate Aunt, and the strong union between our Children has ever been a source of pleasure to me.
        upon this principle I communicate to you the inclosed Letters, with a confidence that I trust them to safe and honorable Hands— there are some parts of them, you are at Liberty to publish; and I am confident you will not permit them to appear before the publick in so incorrect a manner, as mr Webster has some times done, by those which have been Committed to him. yet he has been frequently indebted to those very Letters for the Summary he has often given of French affairs to the publick. Those parts which I have

thought might be communicated are Ist a Letter from JQA, dated Hague June 26th, beginning Top of the last page, “The negotiations for Peace” one from JQA, to me dated Maasluys, July 6th, 1797 beginning with “our Situation with that Country” say France, in lieu of that country say Gen’ll P——y, one from JQA, to me, dated London july 29th, beginning “my Means of communication, are very much reduced since I left blank[”] one from TBA to me dated London August 17th beginning with, “The Debates in Congress.”
        From those Letters inclosed which are written to the President, you may make such a selection by way of communication as you conceive may tend to Englighten our Countrymen in the views and intrigues of France as they respect America. I have thought the Character of Pastoret as drawn in the Letter dated July 2d might be usefull, and the whole of the last page of the Letter dated sepbr 11th mentioning the publication of Burks and the reflections which follow.
        I have sent you the Letters intire that you might have the whole before you at once, as they contain an accurate view of the gathering storm, which has since the dates of all, but the last, burst forth with a voilence which has rent assunder the Constitution of France, thrown down the pillars, and prostrated the whole fabrick, so that the pained imagination looks forward to a renewall of a Reign of Terror, and Scenes of horrour and Blood, which will cover that Devoted Nation, with “a Darkness visible”
        I have not seen a Washington paper untill my return here for several Months. I find a writer under the Signature of Aristidas, but by no means answering to the Character of the just, endeavouring to sow the seeds of Jealousy and distrust against the measures of Government and excite an oblique against the stamp Act. such disorganizing spirits ought to be consignd to the Regions of Darkness from whence they spring— Mr Burk in describing the progress of the French spirit, “observes, that the seeds are sown almost every where, chiefly by News paper circulations infinately more efficacious and extensive than ever they were, and they are a more important instrument than generally is imagined. They are a part of the reading of all, they are the whole of the reading of the far greater Number the writers of them, (speaking of French papers) for the greater part, are either unknown, or in contempt, but they are like a battery, in which the stroke of any one Ball, produces no great effect, but the amount of continual repetition is decisive. Let

us suffer any person to tell us his Story, morning and Evening but for one twelvemonth, and he will become our Master.” I think with few variations these observations will apply to our Jacobin papers, every good Man should as far as his influence extends, aid, in counteracting these incendaries
        I am daily in hopes of hearing of the arrival of mr Johnson & Family in Maryland. I begin to feel anxious for them, knowing that they saild early in sep’br. will you be so kind as to give me early information. they mean to setle in washingtown, and will be a valuable acquisition to it. I hope you will visit them and Mrs Cranch. they are a very domestic Family, as such you will be pleased with them. I was sorry to learn as I did to day by a Letter from your Mother, that Mrs Cranch had been unwell. tell her she must keep up her spirits. it is a long lane which has no turn. who of us is exempt from trouble, and sorrow of some kind? my daughter in Law has like her, forsaken Father & Mother and sisters, and gone into a foreign Land without one natural connection. it is a hard trial, I know by experience what it is, to be seperated from all those Dear Relatives. few persons have so often been exercised as I have, but we live not for ourselves—
        When you have perused the inclosed Letters you will be So good as to return them to Your affectionate / Aunt
        
          Abigail Adams—
        
      